DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 7/26/21.
3.    Claims 1 - 3, 5, 8 - 10, 14 - 16, 18 and 21 - 24 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1 - 3, 5, 8 – 10, 14 – 16, 18 and 21 – 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schueller (US 20130053133) in view of Freeland (US 20120271762).
7.	Regarding claims 1, 8 and 14, Schueller discloses an electronic gaming machine (i.e. EGM 200) comprising (FIG. 2): 
a display device (i.e. display 202) (FIG. 2 and paragraph 36); 
a processor (i.e. processor 214) (FIG. 2 and paragraph 36); 
and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (paragraph 36): 
cause a display device to display a transaction address (i.e. phone number 218), and responsive to a first message being communicated from a mobile device (i.e. mobile device 102) to the transaction address and responsive to a server (i.e. casino server 110) authorizing, based on the first message being communicated from the mobile device to the transaction address, a first transfer of a first amount of funds (i.e. 1000 credits) from a user account (i.e. credit card account or bank account described in paragraph 46) to the electronic gaming machine, modify a credit balance (i.e. executing the funding action, and updating the available funds for wagering on the electronic gaming machine described in the abstract) of the electronic gaming machine based on the first amount of funds (FIG. 2; abstract and paragraphs 44 – 46 and 48),
wherein the first message comprises a first reference component (i.e. part 216) comprising a first key word (i.e. the keyword of GT1782 associated and  identifying the first transfer of the first amount of funds (i.e. 1000 credits) (FIG. 2),
 and responsive to a second, different message (i.e. a second different message with a different identifier associated with a different operation described in paragraph 52) being communicated from the mobile device to the transaction address (i.e. common phone number described in paragraph 52) and responsive to the server authorizing, based on the second, different message being communicated from the mobile device to the transaction address, a second transfer of a second, different amount of funds (i.e. a (second) pre-specified amount described in paragraph 32) from the user account (i.e. credit funding may come from a credit card account, bank account, or other such account of funds described in paragraph 46) to the electronic gaming machine, modify the credit balance of the electronic gaming machine based on the second, different amount of funds (abstract and paragraphs 32, 44 – 46, 48 and 52 and FIG. 2; In various embodiments, common phone numbers 214, 218, 222 may be used to identify EGM 200 and each message 204, 206, 208 may use a different identifier associated with a different operation),
wherein the second, different message comprises a second, different reference component comprising a second, different key word (i.e. the different identifier described in paragraph 52, which read on the claimed second different key word)) (FIG. 2 and paragraphs 32 and 52; In various embodiments, common phone numbers 214, 218, 222 may 
Schueller fails to explicitly disclose the following limitations:
the second, different reference component identifying the second transfer of the second, different amount of funds.
Freeland teaches the second, different reference component (i.e. the reference component of “send X amount” wherein X is a number other than 25.21 shown in FIG. 7) identifying the second transfer of the second, different amount of funds (i.e. an amount other than 25.21 shown in FIG. 7) (paragraphs 20, 43 and FIG. 7; paragraphs 20, 43 and FIG. 7 teaches a system that support monetary transactions between two parties using a mobile phone, in order for the system to function properly, the system must support different transaction amounts other than the example amount of 25.21 shown in FIG. 7).
Therefore, one ordinary skilled in the art at the time of the invention would have modified Schueller in view of Freeland to include the aforementioned method in order to achieve the predictable result of improving/enhancing player’s gaming transaction experience.
8.	Regarding claims 2, 9 and 15, Schueller discloses the transaction address comprises any of an e-mail address and a text message address (i.e. phone number/ text message address 218 shown in FIG. 2) (FIG. 2 and paragraphs 44 – 46).
9.	Regarding claims 3, 10 and 16, Schueller discloses the transaction address is associated with the electronic gaming machine (i.e. EGM 200 shown in FIG. 2) (FIG. 2; abstract and paragraphs 44 – 46 and 48).
10.	Regarding claims 5, 18 and 22, Schueller discloses the first reference component comprises the first key word (i.e. keyword of GT1782 for part 216 of FIG. 2) in any of a title of the first message and a body of the message (FIG. 2).
11.	Regarding claims 21, 23 and 24, Schueller discloses the second, different reference component comprises the second key word (i.e. the different identifiers described in paragraph 52) in any of a title of the second, different message and a body of the second, different message (abstract and FIG. 2 and paragraphs 32 and 52).  


Response to Arguments
12.	Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. 
13.	Regarding claims 1 - 3, 5, 8 - 10, 14 - 16, 18 and 21 - 24, the applicant argues that the Schueller reference fails to teach all the newly amended limitations of the claims (Remarks, pages 1 - 5).
The examiner agrees. However, the new rejection of Schueller and Freeland teach all the newly amended limitations of the claims (see rejections above for details).

	Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715